DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claims 1, 3 and 11-12 are objected to because:
Claim 1, line 2, “its volume” is unclear and leave doubts as to what is being referred to.
Claim 1, line 9, “the form” lacks antecedent basis.
Claim 1, lines 12-13, “its rest” is unclear and leave doubts as to what is being referred to.
Claim 1, lines 14-15, “the guide cavity” lacks antecedent basis.
Claim 3, line 3, “a matching guide slot” should be -the matching guide slot-.
Claim 11, lines 1-2, “the travel” lacks antecedent basis.
Claim 12, line 4, “the movement” lacks antecedent basis.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 9-12 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Utrecht, DE2064706.
Regarding claim 1, Utrecht, discloses (figs.1-6) a stackable electric contact or signaling block (1) comprising a casing (4) that defines its volume, the casing (4) having upper and lower faces for connecting the block (1) to another component, the casing (4) accommodating the following elements:
a screw (3) for fixing the block (1) to another component; and
a press rod (15) capable of moving from a rest position to an activation position for transferring a translation force to a component attached to the lower face of the casing (4), the press rod (15) comprising an activation head (15b) in the form of a wedge capable of translationally engaging with a push-button (27) or of rotationally engaging with a rotary knob;
the casing (4) comprising a cavity for guiding the press rod (15) between its rest and activation positions, in which cavity the press rod (15) is accommodated, characterized by a device (15a) for guiding the press rod (15) into the guide cavity comprising at least one guide tab accommodated in a matching guide slot (17) passing through the activation head (15b).
Regarding claim 2, Utrecht further discloses the press rod (15) comprises a base supporting the activation head (15b), and where the guide slot (17) also passes through the base.
Regarding claim 9, Utrecht further discloses the block (1) being an electric contact block, where the press rod (15) supports a movable electric contact bridge (16) that moves together with the press rod (15).
Regarding claim 10, Utrecht further discloses where the movable bridge (16) has a substantially U-shape.
Regarding claim 11, Utrecht further discloses where the travel of the movable bridge (16) is guided by guide walls (18) of the casing (4).
Regarding claim 12, Utrecht further discloses the casing (4) also accommodates two electric terminals (8), the movable bridge (16) being adapted, by the movement thereof, to break or establish an electric contact between the two electric terminals (8);
the two electric terminals (8) and the movable bridge (16) are located together in an arc extinguishing chamber (5); and
the arc extinguishing chamber (5) is surrounded by an electrical insulation enclosure that forms part of the casing (4).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Utrecht in view of Schaefer, US 6667448.
Regarding claim 3, Utrecht fails to explicitly disclose wherein the guide device comprises two guide tabs, each of which is accommodated in a matching guide slot passing through the activation head.
Schaefer discloses (figs.1-6) a similar contact element comprising a guide device comprises two guide tabs (labeled in fig.1, below), each of which is accommodated in a matching guide slot (labeled in fig. 1, below) passing through and activation head (labeled in fig.1, below).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the contact element of Utrecht with the alternate teaching of Schaefer, thereby providing a structure that require a low number of parts and where one actuating mechanism are used to control multiple circuit functions.
		 		
    PNG
    media_image1.png
    404
    513
    media_image1.png
    Greyscale

Regarding claim 4, Utrecht fails to explicitly disclose wherein each guide tab forms part of a casing.
Schaefer discloses each guide tab (labeled in fig.1, above) forms part of a casing (2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the contact element of Utrecht with the alternate teaching of Schaefer, thereby providing a structure that require a low number of parts and where one actuating mechanism are used to control multiple circuit functions.
Regarding claim 5, Utrecht fails to explicitly disclose wherein the press rod has a substantially H-shaped transverse section.
Schaefer discloses a press rod (20) having a substantially H-shaped transverse section [see fig.3].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the contact element of Utrecht with the alternate teaching of Schaefer, thereby providing a structure that require a low number of parts and where one actuating mechanism are used to control multiple circuit functions.
Regarding claim 6, Utrecht fails to explicitly disclose wherein the press rod has an external face, an internal face and two lateral faces, and wherein each guide slot is produced in one of the lateral faces.
Schaefer discloses a press rod (20) having an external face (labeled in fig.3, below), an internal face (labeled in fig.3, below), and two lateral faces (32), and where each guide slot (labeled in fig.1, above) is produced in one of the lateral faces (32).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the contact element of Utrecht with the alternate teaching of Schaefer, thereby providing a structure that require a low number of parts and where one actuating mechanism are used to control multiple circuit functions.
			
    PNG
    media_image2.png
    428
    542
    media_image2.png
    Greyscale

Regarding claim 7, Schaefer further discloses the casing (2) also accommodates at least one return spring (28) for the press rod (20), with the return spring (28) being located next to one of the lateral faces (32) of the press rod (20).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Utrecht and Schaefer and further in view of McGill et al, US 20030000814 [McGill].
Regarding claim  8, Utrecht and Schaefer fail to disclose wherein the casing accommodates two separate return springs (119) for the press rod, with one of the two return springs being located next to one of the two lateral faces (148) of the press rod and the other one of the return springs being located next to the other one of the two lateral faces (148) of the press rod.
McGill discloses (figs.1-4) an electrical contactor assembly (10) comprising a casing (20) accommodates two separate return springs (36, 38) for a press rod (12), with one of the two return springs (36) being located next to one of two lateral faces (54) of the press rod (12) and the other one of the return springs (38) being located next to the other one of the two lateral faces (located in , 42) of the press rod (12) [see fig.2].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the contact element of Utrecht with the alternate teaching of McGill, thereby providing a cost-efficient and effective switching device which reduces the travel movement of the moving contacts, while maintaining the moving contact engagement faces equidistant from the fixed contacts, thus reducing arcs damage and providing long lasting and reliable contact block assembly.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Uitto et al, Schlegel et al, Bollinger et al, Thizon, Graninger et al, Drexler et al, Bauer and Taylor et al are examples of multipole contact blocks configured similar to the present invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A BOLTON whose telephone number is (571)270-5887. The examiner can normally be reached Mon-Fri: 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee S Luebke can be reached on (571)-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM A BOLTON/Primary Examiner, Art Unit 2833